Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
Reissue: Final Office Action
Procedural Posture

On 11/14/2017:	U.S. Patent 9,815,890 issued to Holers et al. with claims 1-18.  

On 4/10/2019:	Applicants filed U.S. Reissue Patent Application No. 16/380,941 for U.S. Patent 9,815,890.  

On 1/21/2021:	A non-final Office Action (OA) was mailed rejecting claims 1-33 under 35 U.S.C. 251 for lack of any defect in the original patent.  Since the new reissue claims (19-33) were drawn to a non-elected embodiment (comprising a complement modulator) that was restricted out in case 13/805,522 ('522), the claims fell under the rationale of In re Orita.  No further examination on the merits of the claims was conducted since the new claims were not proper for a reissue application.  

On 5/21/2021:	Applicants filed a response to the 5/21/2021 OA amending claim 19 to become a linking claim encompassing the subject matter of the original patent claims as well as the non-elected subject matter (comprising a complement modulator).  Claim 19 (as amended on 5/21/21) is therefore considered a linking claim and thus falls under the rationale of In re Doyle instead of In re Orita.  

The amendments and arguments filed May 21, 2021 are acknowledged and have been fully considered.  Claims 1-33 and 81-103 are now pending and are now under consideration.  Claims 34-80 are cancelled; claims 1, 5, 8, and 19 are amended; claims 19-33 and 81-103 have been added (claims 81-103 have been added since the prior Office Action dated 2/10/21).  

Information Disclosure Statement
The references cited on the information disclosure statement(s) (5/21/2021) were considered and have been made of record to the extent that each was provided.

OBJECTIONS/REJECTIONS WITHDRAWN

The objection to the Consent of Assignee is withdrawn, in light of the documents pointed to by applicants in the 5/21/21 response.



The rejection of claims 1-33 under 35 U.S.C. 251 rejections (defective declaration) is withdrawn upon further consideration.  

Status of Claims and claim Interpretation
Claims 1-18 were originally present in the issued '890 patent. New claims 19-80 were added by the amendment filed on 04/10/2019. 
Claims 34-80 were canceled by the amendment filed on 6/7/2019.
Claims 81-103 are added by the amendment filed on 05/21/2021.
Claims 1-33, and 81-103 are currently pending in this reissue application.
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005). MPEP 2111.


Amendment
The amendment filed May 21, 2021 proposes claim amendments that do not comply with 37 CFR 1.173(b) and CFR 1.173(d), which sets forth the manner of making amendments in reissue applications.  See MPEP 1453.
The May 21, 2021 claim amendments include claims 19-33, which are new claims relative to the issued '890 Patent.  Although claims 19-33 were previously presented, they are still new claims relative to the patented claims and should be completely underlined. The markings (underlinings) in claim 19 are relative to the immediate prior version of the claims.  
Original claims 1 and 5 were amended more than once. The second amendment filed 5/21/2021 must include the remaining changes previously presented in the first amendment (4/10/2020), as well as the second amendment (see 1453V. Example E). All amendments must be made relative to the patent (see 37 CFR 1.173(g).

As such, the claims do not comply with MPEP § 1453 and 37 CFR 1.173(d) and (g).  


Reissue Declaration
The reissue declaration by Michael Holers filed 6/7/19 is objected to because none of the check boxes on page 1 have been selected (checked) by applicants.  Appropriate correction is required.  

Rejections under 35 USC 251
1.	Claims 20-33, 81-92, and 96-103  are rejected under 35 USC 251 for lack of defect in the original patent and lack of any error in obtaining the original patent. See MPEP 1412.01(I).
Note that claim 191 (a linking claim) is not included in this rejection.
The independent claim 96 and the dependent claims 20-33, 81-92 and 97-103 recite that “the antibody or the antigen fragment thereof further comprises  a complement modulator conjugated to said antibody or antigen-binding fragment” (see claim 96).
Pursuant to MPEP 1412.01.I, the failure to file a continuation application of the non-elected claims/inventions cannot be recovered by filing a reissue application. 
In the 13/805,522 application, Applicants elected without traverse Group I invention and species drawn to antibody and  “the antibody does not include complement modulator.” The elected group/species reads on claim 86-91, 95, 96, 115 and 116 (see 5/21/2014 election). The non-elected claims 93, 94, 97-110, 112-114 and 117-120 have been withdrawn as being drawn to non-elected groups/species (see non final office action 8/22/2014 and Final office action 
	 In the `522 application, the withdrawn claims 97, 99-105, 117-120 recite that “a complement modulator” conjugated to the antibody (see 5/21/2014 response). Accordingly, in the reissue the amended claims 20-33, 91-92, and 96-103 reciting “a complement modulator is conjugated to the antibody” are similar to the withdrawn claims 97, 99-105, 117-120 of the `522 application. In the `522 application, applicants agreed to the restriction requirement and canceled withdrawn (non-elected) claims 97, 99-105, 117-120 (see 12/6/2016 amendment). In the reissue claims 20-33, 81-92, 96-103 recite the non-elected and withdrawn claim limitation of the `522 application.
Applicants failed to file a continuing/divisional application of the non-elected invention in response to the restriction requirement issued in the `522 application. The failure to file a continuing application is not considered to be error causing a patent granted on the elected claims to be partially inoperative by claiming less than applicant had a right to claim. Accordingly, this is not correctable by reissue of the original patent under 35 U.S.C. 251. See MPEP 1412.01. I. In this reissue the presentation of new claims 20-33, 81-92 and 96-103 is precluded under 35 USC 251. (See MPEP 1412.01.I.  citing In re Orita, 550 F.2d 1277, 1280, 193 USPQ 145, 148 (CCPA 1977)).  Accordingly, new claims 20-33, 81-92 and 96-103 are rejected under 35 USC 251.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 


1.	Claims 19, 93, 95 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Independent claim 19 recites an isolated antibody or antigen binding fragment thereof, comprising at least one complementarity determining region (CDR) of an antibody listed in (i)-(ix), and the at least one CDR comprises heavy chain CDR2 (HCDR2). Further the claims recite that the antibody or antigen binding fragment thereof is capable of specifically binding to mammalian complement component c3d protein. 
Claim 19 encompasses variants (a genus) of the antibody or antigen binding fragments comprising HCDR2 (a single CDR) of the recited parental monoclonal antibodies. Dependent claim 93 recites that the antibody comprises “five of the CDR regions of any one of the antibodies of i)-ix).” Dependent claim 95 recites that the antibody comprises “the heavy chain variable region (VH) of any one of the antibodies of i)-ix).”
The specification discloses antibodies or antigen binding fragment thereof that bind to c3d (parental antibodies) (col 26:7-24). The specification teaches that the hybridoma cell lines producing the monoclonal antibodies 3d8b, 3d9a, 3d29, 3d11, 3d1, 3d3, 3d15, 3d10 or 3d16 have been deposited with ATCC (col. 81:3-28). The specification discloses that in some embodiments the antibody or antigen binding fragment includes an engineered or recombinant antibody or antigen binding fragment thereof originated from mAb 3d8b, 3d9a, 3d29 or other disclosed mAb may be designed, screened, produced and/or tested to modify without limiting their binding affinity, avidity or cross species activity to other proteins/targets or other inherent characteristics of these antibodies or fragments (col. 6:46-54). The specification teaches that the complete nucleotide and amino acid sequences of the antibodies can easily determined with standard methods (col. 81:25-28). The specification discloses in some embodiment, the disclosure provides humanized antibodies (variant antibodies produced using the parental antibodies) comprising a set of six CDRs of any of the mouse monoclonal antibodies 3d8b, 3d9a, 3d29, 3d11, 3d1, 3d3, 3d15, 3d10 or 3d16 (col. 28:9-13); single chain variable fragments (scFVs) comprising VH and VL 
However, the specification as originally filed does not disclose any variant antibodies or antigen binding fragments comprising only HCDR2 (or a single CDR) that bind to mammalian complement component C3d protein (claim 19), or antibody comprising five CDR regions (claim 93) or antibody comprising only VH region (claim 95). The specification does not include examples or discussion regarding variant antibodies or fragments thereof having less than six CDRs. The specification discloses that the antibodies require six CDRs of the parental antibodies. The specification fails to disclose the complete nucleotide and amino acid sequences of the monoclonal antibodies or the sequences of the CDR regions produced by the hybridoma cell lines. 
The specification does not disclose variants of antibodies or antigen binding fragments comprising only HCDR2  (or a single CDR) of the parental antibody, and the variant antibody is capable of binding to c3d protein. The specification has not provided a sufficient description showing possession of the necessary structural characteristics of the claimed variant antibodies comprising a single CDR, especially only HCDR2 which would bind to c3d protein. The specification suggests that all six CDRs are necessary for the antibody function, and does not disclose the importance of HCDR2. Further, the specification lacks sufficient guidance as to the amino acid sequence of the CDRs that could be predictably altered or removed  while retaining the binding specificity of the parent antibody, such that one skill in the art would understand that applicants are in possession of the claimed invention. In view of the claimed broad genus of antibody variants of the parental antibody and the absence of sufficient disclosure of relevant identifying characteristics of the broadly claimed variant antibodies which bind to c3d protein, applicants must establish a “reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art. At the time of the invention it was known that the antigen binding site is formed by six CDRs of the antibody. For example, see Lu (Lu, R.-M., et al. J. Biomed. Sci. (2020), 27(1); 1-30). Lu teaches that antibody engineering has dramatically evolved since the first FDA approval of a monoclonal antibody in 1986 (abstract).  One advance in the design and approval of therapeutic antibodies was the generation of the CDR grafting technique, where all of the CDR sequences of a non-human antibody are transplanted into a human framework sequences, allowing the antibody to maintain the binding activity to the et al. Sci. Rep. (2020), 10(1); 13696-13706) teaches the variable regions of antibodies are responsible for antigen recognition. Specifically, the antigen recognition process is accomplished by the six CDRs, occasionally supported by a few residues from the conserved framework regions (page 13696).  
Thus, despite decades of research on the basis of antibody binding, the fundamental tenet that antibodies generally require all six CDRs to maintain specific binding has not changed over time. An adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that applicants were in possession of the claimed genus. See MPEP 2163. In this instance, actual reduction to practice of an antibody with only the HCDR2 or antibody comprising less than all six CDRs has not been disclosed by applicants in the specification; applicants have not shown the invention was "ready for patenting" by disclosure of drawings or structural chemical formulas that show that the invention was complete; and applicants have not described distinguishing identifying characteristics sufficient to show that applicants were in possession of the claimed invention (i.e., antibody as claimed, with only one HCDR2 or less than all six CDRs at the time the application was filed.  Accordingly, the specification lacks written description for the subject matter of claims 19, 93 and 95. 

2.	Claims  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Claims 19, 93 and 95 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for making and using antibodies or antigen-binding fragments thereof that specifically bind to a mammalian complement component C3d protein, wherein said antibodies (or antigen-binding fragments) comprise all six CDRs, does not reasonably provide enablement for making and using the antibodies or antigen-binding fragments comprising a single CDR, specifically HCDR2.  The specification does not enable any person skilled in the art to which make and use the invention commensurate in scope with these claims.  
As discussed in the lack of written description above, the specification discloses full length monoclonal antibodies (the deposited mAbs) or scFv that bind to c3d protein (col. 81). The disclosed antibodies and scFv comprise all six CDRs. The specification fails to disclose or discuss antibody or antigen binding fragments comprising only HCDR2 or a single CDR (claim 19) or five CDRs (claim 93) or only VH region (claim 95). 
The state of the recombinant or engineered antibody art is characterized by a high level of unpredictability, since the skilled artisan still cannot accurately and reliably predict the consequences of amino acid substitutions, insertions, and deletions in the antigen-binding domains and surrounding framework regions of antibodies. This unpredictability of single amino acid changes in an antibody is shown by Winkler and Herold. Winkler (Winkler, K., et al. J. Immunol. (2000), 165(8); 4505-4514) teaches that single amino acid changes in antibody side chains can result in unpredictable and substantial changes in antibody specificity (abstract, 4513).  Herold (Herold, E. M., et al. Sci. Rep. (2017), 7; 12276) studied the contributions of the framework regions and CDRs of the antibody Fv module (abstract).  Herold teaches that three hyper-variable regions (CDRs) in each of the variable light (VL) and variable heavy (VH) chains comprise the residues interacting with antigens.  Herold teaches that residues within the framework regions as well as interface contributing residues of the CDRs influence the VH/VL interface, which is critical for antigen binding (page 1).  Further, CDR1 and CDR3 residues are especially important contributors to the VH/VL interface.  Herold concludes that the contribution of various Fv residues is unpredictable, noting that binding to the antigen is affected by each CDR loop differently and changes in loop mobility can in principle affect antigen binding affinity in an unpredictable way (page 14). 
Additionally, Lu and Al Qaraghuli discussed above shows the unpredictability in the recombinant or engineered antibody technology. In view of the above teachings it is highly unpredictable that antibodies that contain only HCDR2 or a single CDR of the parental monoclonal antibody would retain the epitope-binding function and affinity of the parent antibody.  Despite the progress made toward understanding the interactions of antibodies and antigens, because of the unpredictable nature of the art, much information concerning the specificity and/or affinity of any given antibody cannot be gleaned by routine and conventional experimentation, but instead 
Accordingly, in view of the state of the prior art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the unpredictability of the art and the broad breadth of the claims, one of skill in the art would be subject to undue and unreasonable experimentation to make and use antibodies commensurate in scope with the claims.  

Response to Arguments
	Applicants asserted that the failure to present a linking claim such as claim 19 is an error that can properly support a reissue declaration under in re Doyle (see pages 4-6 of the 5/21/2021 response).

Applicants assertions regarding the amended claim 19 as a linking claim is considered and thus claim 19 is not rejected under 35 USC 251 for lack of defect in the original patent. However, as shown supra, new claims 20-33, 81-92, and 96-103  are rejected under 35 USC 251 for lack of defect in the original patent and lack of any error in obtaining the original patent.


Conclusion
Claim 94 is objected to because of the following informalities:  Claim 94 is duplicative of claim 1. Both claims 1 and 94 depend from claim 19 and recite that the antibody or antigen-binding fragment comprises all six of the CDR regions of any of the antibodies of i) and ix).  Appropriate correction is required.

s 1-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 19-33, and 81-93, 95-103 are rejected; claims 34-80 are cancelled.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Ongoing Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,815,890 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information, which is material to patentability of the claims under consideration in this reissue application. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Padmashri Ponnaluri whose telephone number is (571)272-0809.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jean Witz can be reached on 571-272-0927.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
All correspondence relating to this Reissue proceeding should be directed to:

By EFS:	

https://efs.uspto.gov/efile/myportal/efs-registered

By Mail to:
Attn: Mail Stop “Ex Parte Reexam”	
Central Reexamination Unit
Commissioner for Patents
P. O. Box 1450
Alexandria VA   22313-1450

Hand-Deliver any communications to:

Customer Service Window
Attn:  Central Reexamination Unit
Randolph Building, Lobby Level
401 Dulany Street
Alexandria, VA  22314


/Padmashri Ponnaluri/
Patent Reexamination Specialist
Central Reexam Unit 3991
	
	
/Kevin S Orwig/Patent Reexamination Specialist, CRU 3991                                                                                                                                                                                                        
/Jean C. Witz/
Supervisory Patent Reexamination Specialist, CRU 3991

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In response to the rejection based on lack of defect in the original patent in non-final office action (1/21/2021) in this reissue application, Applicants amended independent claim 19 to recite “optionally further comprises a complement modulator inhibitor conjugated to said antibody..” (see the 5/21/2021 amendment). Claim 19 (as amended on 5/21/21) is therefore considered a linking claim and thus falls under the rationale of In re Doyle.